Name and address:
        Case 2:19-cv-02084-ODW-KS Document 5-1 Filed 03/20/19 Page 1 of 1 Page ID #:19
Nicholas M. Wajda
11400 West Olympic Boulevard, Suite 200M
Los Angeles, California 90064




                                                    UNITED STATES DISTRICT COURT
                                                   CENTRAL DISTRICT OF CALIFORNIA
                                                                               CASE NUMBER
ANDREW D. FOX and RILEY N. COTTA,
                                                                                         2:19-cv-02084
                                                                Plaintiff(s)
                                       v.
                                                                                    (PROPOSED) ORDER ON APPLICATION
COLLECTO, INC. d/b/a EOS CCA,
                                                                                   OF NON-RESIDENT ATTORNEY TO APPEAR
                                                            Defendant(s).              IN A SPECIFIC CASE PRO HAC VICE

The Court, having determined whether the required fee has been paid, and having reviewed the
Application of Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
Coleman, Eric D.                                   of Sulaiman Law Group, Ltd.
Applicant’s Name (Last Name, First Name & Middle Initial)                          2500 South Highland Avenue, Suite 200
(630) 575-8181                          (630) 575-8188                             Lombard, IL 60148
Telephone Number                         Fax Number
ecoleman@sulaimanlaw.com
                              E-Mail Address                                       Firm/Agency Name & Address

 for permission to appear and participate in this case on behalf of
Andrew D. Fox and Riley N. Cotta



Name(s) of Party(ies) Represented                                               Plaintiff(s)   Defendant(s)       Other:
and designating as Local Counsel
Wajda, Nicholas M.                                                             of Wajda Law Group, APC
Designee’s Name (Last Name, First Name & Middle Initial)                           11400 Olympic Boulevard, Suite 200M
     259178            (310) 997-0471       (866) 286-8433                         Los Angeles, CA 90064
Designee’s Cal. Bar No.         Telephone Number           Fax Number
nick@wajdalawgroup.com
                     E-Mail Address                                                Firm/Agency Name & Address

 HEREBY ORDERS THAT the Application be:
      GRANTED.
      DENIED:  for failure to pay the required fee.
                           for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                           for failure to complete Application:
                           pursuant to L.R. 83-2.1.3.2:       Applicant resides in California;     previous Applications listed indicate Applicant
                           is regularly employed or engaged in business, professional, or other similar activities in California.
                           pursuant to L.R. 83-2.1.3.4; Local Counsel:      is not member of Bar of this Court;  does not maintain office in District.
                           because

 IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid:                                              be refunded      not be refunded.

 Dated
                                                                                        U.S. District Judge/U.S. Magistrate Judge
G–64 ORDER (5/16)         (PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE             Page 1 of 1
